DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  It should avoid using phrases which can be implied, such as, “Provided is.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (JP 2017-103177).  
Regarding claim 1, Naito discloses a lever switch comprising: a case (112); 5a click feeling generator (160, 130) disposed inside the case; and a switch moving body (130, 140) that is disposed inside the click feeling generator and turns with respect to the case about a turn fulcrum (131) in response to an operation of 10an operation lever (120), wherein the click feeling generator includes a clicking surface (160) that abuts with an end portion (140) of the switch moving body and generates a click feeling by causing a reaction force against the operation of the 15operation lever, a region (171a, 
Regarding claim 2, Naito discloses the first angle being an angle at which the switch moving body is held with facing the click feeling generator and is in a neutral state (Fig. 1), among angles formed by the switch 35moving body with the click feeling generator.  
Regarding claim 3, Naito discloses the radius of curvature of the region being a minimum at a second portion adjoining the second position in the region (at 162 in Fig. 1).  
Regarding claim 4, Naito discloses the region including a plurality of convex curved faces (at 162, 172a, in Fig. 2C) having mutually different radii of curvature.  
10 Regarding claim 5, Naito discloses that, at a contact part between adjoining convex curved faces among the plurality of convex curved faces, a virtual tangent line to one of the adjoining convex curved faces and a virtual tangent line (up and down in Fig. 2A, between 162 and 164) to the other of the adjoining 15convex curved faces are 
Regarding claim 6, Naito discloses 20the region includes a first convex curved face including a portion adjoining the first position, and a second convex curved face including a portion adjoining the second position and being continuous with the first convex curved face.  
Regarding claim 7, Naito discloses a radius of curvature of the first convex curved face (at 164) is larger than a radius of curvature of the second convex curved face (at 172a).  
Regarding claim 8, Naito discloses that at a contact part between a certain face in the clicking surface and a portion of the clicking surface adjoining the first position in the region, a virtual tangent line (up and down in Fig. 2A, peak at 162 in Fig. 2C, between 162 and 164) 35to the certain face and a virtual tangent line (up and down in Fig. 2A, peak at 164 in Fig. 2C, between 162 and 164) to the - 17 -portion adjoining the first position are common in a cross section (Fig. 2C) of the clicking surface orthogonal to a turn axis of the operation lever, where the certain face is a face that, in the stroke in which the switch moving 5body turns from the first angle to the second angle, the switch moving body abuts with directly before the switch moving body reaches the first position.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the claim merely requires that the region forms a shape of a convex curved face to ward the tun fulcrum.  Naito discloses the region (160) forming a shape of a convex curved face (at 161, 163), for example) toward the turn fulcrum (131).  
In response to Applicant's arguments that Naito discloses linear surfaces, please note that Naito’s surfaces are similar to those disclosed by the Applicant (see Figures 3 and 5 of the present application).  
	In response to Applicant's arguments that Naito does not disclose that a radius of curvature of any of the surfaces defining the region is not constant, please note that the features upon which applicant relies (i.e., each surface having a non constant radius) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the claim merely requires the region having a non-constant curvature.  Naito discloses the region (160) having surfaces at different angles and lengths, and thus defining a changing rate of curvature along the region (160).  
	In response to Applicant's arguments that Naito fails to disclose the clicking feeling generator including a clicking surface 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833